              Case 19-10426-BFK                   Doc 1      Filed 02/09/19 Entered 02/09/19 12:30:03                              Desc Main2/09/19 12:35PM
                                                             Document      Page 1 of 9
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Dragon Hops Brewing, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  130 East Main St.
                                  Purcellville, VA 20132
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Loudoun                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       dragonhopsbrewing.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 19-10426-BFK                      Doc 1       Filed 02/09/19 Entered 02/09/19 12:30:03                             Desc Main2/09/19 12:35PM
Debtor
                                                                 Document      Page 2 ofCase
                                                                                         9 number (if known)
          Dragon Hops Brewing, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 19-10426-BFK                   Doc 1          Filed 02/09/19 Entered 02/09/19 12:30:03                               Desc Main2/09/19 12:35PM
Debtor
                                                                Document      Page 3 ofCase
                                                                                        9 number (if known)
         Dragon Hops Brewing, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 19-10426-BFK                 Doc 1        Filed 02/09/19 Entered 02/09/19 12:30:03                                Desc Main2/09/19 12:35PM
Debtor
                                                             Document      Page 4 ofCase
                                                                                     9 number (if known)
          Dragon Hops Brewing, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 9, 2019
                                                  MM / DD / YYYY


                             X   /s/ Emily Coryell                                                       Emily Coryell
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Member




18. Signature of attorney    X   /s/ Ann E. Schmitt                                                       Date February 9, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Ann E. Schmitt 22030
                                 Printed name

                                 Culbert & Schmitt, PLLC
                                 Firm name

                                 40834 Graydon Manor Lane
                                 Leesburg, VA 20175
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     703-737-7797                  Email address      aschmitt@culbert-schmitt.com

                                 22030 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                 Case 19-10426-BFK                         Doc 1        Filed 02/09/19 Entered 02/09/19 12:30:03                                        Desc Main2/09/19 12:35PM
                                                                        Document      Page 5 of 9

 Fill in this information to identify the case:
 Debtor name Dragon Hops Brewing, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Lauri Sisney                                                    loan                                                                                                   $125,000.00
 17641 Raven Rocks
 Bluemont, VA 20135
 Alexa Warthen                                                   loan                                                                                                     $70,000.00
 611 Made Dr
 Leesburg, VA 20175
 M&T Property                                                    lease arrearage                                                                                          $52,350.00
 Holdings
 PO Box 1210
 Purcellville, VA
 20134-1210
 Mitch Pilchuk                                                   loan                                                                                                     $25,000.00

 Atlantic                                                        Construction                                                                                             $15,502.00
 Construction Co.                                                work performed
 LLC                                                             for premises.
 516 Jack Enders
 Blvd.
 Berryville, VA 22611
 Virginia Dept. of                                               sales tax                                                                                                $12,141.00
 Taxation
 PO Box 2156
 Richmond, VA
 23218
 Will Warthen                                                    loan                                                                                                       $6,500.00
 633 Made Dr.
 Leesburg, VA 20175
 Town of Purcellville                                            food tax                                                                                                   $4,000.00
 221 S Nursery Ave.
 Purcellville, VA
 20132
 Temptron                                                                                                                                                                   $3,816.00
 PO Box 960
 Purcellville, VA
 20134




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-10426-BFK                         Doc 1        Filed 02/09/19 Entered 02/09/19 12:30:03                                        Desc Main2/09/19 12:35PM
                                                                        Document      Page 6 of 9

 Debtor    Dragon Hops Brewing, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 BB&T                                                            revolving credit                                                                                           $3,000.00
 PO Box 580302
 Charlotte, NC
 28258-0302
 Waste Management                                                                                                                                                           $2,267.00
 2625 West
 Grandview Rd.
 Phoenix, AZ 85023
 Cintas                                                                                                                                                                     $2,000.00
 PO Box 630803
 Cincinnati, OH
 45263
 Updegrove, Combs                                                accounting                                                                                                 $1,700.00
 & McDaniel                                                      services
 5 Loudoun Street,
 SW
 Leesburg, VA 20175
 Jasper Yeast                                                                                                                                                               $1,400.00
 818 Cattail Lane
 Leesburg, VA 20176
 Ricky Beamer                                                    plumbing work                                                                                              $1,250.00

 Comcast                                                                                                                                                                      $643.43
 PO Box 21428
 Saint Paul, MN
 55121-0428




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-10426-BFK Doc 1 Filed 02/09/19 Entered 02/09/19 12:30:03   Desc Main
      Dragon Hops Brewing, Document
                            LLC - - Pg.     1 of
                                          Page 7 of29

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Alexa Warthen
                        611 Made Dr
                        Leesburg, VA 20175


                        Atlantic Construction Co. LLC
                        516 Jack Enders Blvd.
                        Berryville, VA 22611


                        Atlantic Protection Solutions
                        PO Box 31271
                        Alexandria, VA 22310


                        Auto Chlor
                        6301 Stevenson Ave. Suite 1
                        Alexandria, VA 22304


                        BB&T
                        PO Box 580302
                        Charlotte, NC 28258-0302


                        Cintas
                        PO Box 630803
                        Cincinnati, OH 45263


                        Comcast
                        PO Box 21428
                        Saint Paul, MN 55121-0428


                        Emily Coryell
                        c/o Dragon Hops Brewing, LLC
                        130 East Main St.
                        Purcellville, VA 20132


                        James Campbell
                        Campbell Flannery
                        1602 Village Market Blvd.
                        Leesburg, VA


                        Jasper Yeast
                        818 Cattail Lane
                        Leesburg, VA 20176
Case 19-10426-BFK Doc 1 Filed 02/09/19 Entered 02/09/19 12:30:03   Desc Main
  Dragon Hops Brewing, Document
                        LLC - - Pg.     2 of
                                      Page 8 of29


                    Joshua Hummer
                    2654 Valley Ave.
                    Suite B
                    Winchester, VA 22601


                    Lauri Sisney
                    17641 Raven Rocks
                    Bluemont, VA 20135


                    M&T Property Holdings
                    PO Box 1210
                    Purcellville, VA 20134-1210


                    Mitch Pilchuk



                    Ricky Beamer



                    Temptron
                    PO Box 960
                    Purcellville, VA 20134


                    Town of Purcellville
                    221 S Nursery Ave.
                    Purcellville, VA 20132


                    Updegrove, Combs & McDaniel
                    5 Loudoun Street, SW
                    Leesburg, VA 20175


                    Virginia Dept. of Taxation
                    PO Box 2156
                    Richmond, VA 23218


                    Waste Management
                    2625 West Grandview Rd.
                    Phoenix, AZ 85023


                    Will Warthen
                    633 Made Dr.
                    Leesburg, VA 20175
            Case 19-10426-BFK                         Doc 1          Filed 02/09/19 Entered 02/09/19 12:30:03         Desc Main2/09/19 12:35PM
                                                                     Document      Page 9 of 9



                                                               United States Bankruptcy Court
                                                                     Eastern District of Virginia
 In re      Dragon Hops Brewing, LLC                                                                  Case No.
                                                                                  Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Dragon Hops Brewing, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 February 9, 2019                                                     /s/ Ann E. Schmitt
 Date                                                                 Ann E. Schmitt 22030
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Dragon Hops Brewing, LLC
                                                                      Culbert & Schmitt, PLLC
                                                                      40834 Graydon Manor Lane
                                                                      Leesburg, VA 20175
                                                                      703-737-7797 Fax:703-439-2859
                                                                      aschmitt@culbert-schmitt.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
